Citation Nr: 1020193	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
gastrointestinal disability.

2.  Entitlement to an increased (compensable) rating for 
onychomycosis of both feet.

3.  Entitlement to service connection for left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

Although the Veteran initially sought appellate review of the 
matter of service connection for sleep apnea, in May 2009 the 
RO granted service connection for that disorder.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of service connection for left hand disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disability is manifested 
by epigastric distress with pyrosis, regurgitation, and 
substernal pain, but not by dysphagia, hematemesis, melena, 
anemia, material weight loss, or symptoms productive of at 
least considerable impairment of health.

2.  The Veteran's onychomycosis involves less than 3 percent 
of his entire body, and less than 5 percent of exposed areas, 
with no requirement for systemic therapy; the disorder is not 
productive of even moderate foot impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for 
gastrointestinal disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114, 
Diagnostic Code 7346 (2009).

2.  The criteria for a compensable rating for onychomycosis 
of both feet have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) in December 2005 and 
May 2008 correspondences, including as to notice of the 
information and evidence necessary to substantiate the 
effective date to be assigned an award of an increased rating 
in the event his claims were successful.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims 
were last readjudicated in a July 2009 supplemental statement 
of the case. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims. The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
December 2005 and May 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the Veteran was afforded VA 
examinations in February 2006 and October 2007.  Neither the 
Veteran nor any representative has identified any deficiency 
in the examination reports, and the Board has found none.  
The Board notes that the October 2007 examiners did not 
review the claims files.  They nevertheless accurately 
described the Veteran's medical history, and provided the 
findings necessary to adjudicate the claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  The Board also notes that at his January 2009 
hearing, the Veteran indicated that the dosage of his 
gastrointestinal medication was recently increased.  Notably, 
however, the symptoms he described that prompted the 
increased dosage are the same as those recorded on his 
examinations.  The Board finds that his testimony did not 
suggest a worsening in his gastrointestinal disorder such as 
to require a new VA examination.  Compare with Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected GERD and onychomycosis. The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that consideration of staged ratings was 
appropriate in claims for an increased rating when the facts 
reflect distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart, 21 Vet. App. at 509-10. 

Factual background

The service treatment records show that in January 2001, the 
Veteran reported experiencing heartburn and difficulty 
breathing since around June 2000.  The records show that for 
the two years prior to June 2000, the Veteran's weight was 
recorded as 200 pounds.

Service connection for GERD and for onychomycosis of both 
feet was granted in 
July 2004; both disorders were assigned noncompensable 
evaluations.

VA treatment records for 2004 through 2009 document that in 
October 2005, the Veteran underwent the temporary removal of 
the toenails on the first, second and fifth toes of each foot 
due to painful, thick and discolored nails.  An entry for 
August 2006 indicates that the toenails grew back in the same 
condition.  The entries contain only rare references to 
gastrointestinal problems (in the form of stomach pain) until 
December 2008, but note that he was taking medication for 
GERD.  In December 2009, he reported experiencing abdominal 
pain and cramping every other day after eating, as well as 
bloating.  He denied constipation, diarrhea, or tenesmus.  
Examination of the abdomen was negative, and there was no 
blood in the stool.  An entry for February 2009 indicates 
that he denied any chest or abdominal pain, constipation or 
blood in the stool.  During a May 2009 review of his 
gastrointestinal system, he denied any nausea or vomiting; 
his abdomen was nontender and nondistended.  In another May 
2009 entry, he again denied nausea or vomiting, and 
additionally denied any melena, hematochezia or abdominal 
discomfort.  Laboratory testing showed that his hemoglobin 
was within the identified reference range for normal.  The 
records showed that his weight fluctuated between 209 and 230 
pounds, that he was considered obese, and that his clinicians 
recommended that he diet and exercise.  

The Veteran attended a VA examination in February 2006.  He 
reported experiencing heartburn and indicated that he sleeps 
in a recliner to avoid reflux symptoms.  He denied any blood 
in his stools or black stools.  He reported that his weight 
had been stable at 220 pounds.  He indicated that he used 
medication for his gastrointestinal symptoms.  As to his 
feet, he reported experiencing fungal infections of the 
toenails, and explained that he recently had the toenails 
removed from the first, second and fifth toes of each foot.  
He indicated that he still had toenail pain.  The Veteran 
reported that he stood on his feet all day at work, which has 
gradually worsened the toenail pain.  Physical examination 
revealed that the exposed areas involved for the toenail 
disorders was 0 percent, and that the entire body area 
affected was less than 1 percent.  There was no scarring or 
disfigurement of the nails.  There was onychomycosis of all 
the toenails with partial excision of the first, second and 
fifth toenails.  There was no evidence of tinea in the 
digits. 
The Veteran's abdomen was soft and nontender.  

The Veteran attended a VA examination in October 2007.  The 
Veteran complained of pain in his abdomen and chest.  He 
reported that his symptoms woke him twice each week.  He 
reported experiencing frequent heartburn, gas and 
indigestion.  He also reported experiencing substernal chest 
pain up to 3 times a week.  His bowel habits were normal, and 
he had no intestinal bleeding.  The examiner noted that 
recent diagnostic studies reportedly showed severe gastritis.  
The Veteran weighed 212 pounds, which he reported represented 
a 15 pound loss over the past year.  He reported that he was 
employed.  Examination of the abdomen was normal.  The 
examiner indicated that the Veteran was not anemic.  His 
general state of health was described as normal.  The 
examiner concluded that the Veteran had chronic gastritis on 
treatment without benefit; esophageal hiatus hernia with 
associated GERD with moderate symptoms and not controlled.  
The examiner noted that X-ray studies did not show any 
obstruction.

The Veteran attended a VA orthopedic examination in October 
2007.  He reported experiencing foot pain aggravated by 
prolonged walking or standing, or traversing stairs.  
Physical examination showed small hallux valgus deformities 
on both feet, with callouses on the big toes and bilateral 
ankle tenderness.  The examiner diagnosed bilateral ankle 
sprain with moderate symptoms, and with bilateral hallux 
valgus.  The examiner concluded that the Veteran had minimal 
painful motion.  

At an October 2007 VA dermatologic examination, the Veteran 
complained of pain and itching in his toes.  Physical 
examination of the left foot showed severe deformity of all 
the toenails.  The nails were darkened in color, thickened 
and rigid.  Between the toenails was maceration of the skin, 
with superficial ulceration and oozing of clear serous 
drainage.  Examination of the right foot showed severe 
deformity of all the toenails.  The nails were darkened in 
color, thickened and rigid.  Between the toenails was 
maceration of the skin, with superficial ulceration and 
oozing drainage.  The examiner diagnosed the Veteran as 
having fungus infection of the toenails of both feet; and 
moderate fungus infection of the toes; the fungal infection 
was described as dermatophytosis.  The examiner concluded 
that the percentage of exposed body area involved was 0 
percent, and the percentage of the entire body affected was 
less than 3 percent.

The Veteran was afforded a hearing before a decision review 
officer at the RO in January 2009.  He testified that he 
experienced pain in his toenails, and that the toes smelled.  
He indicated that the fungal infections caused embarrassment.  
He testified that he soaked his feet daily.  As to his GERD, 
he testified that he uses medication, and that the dosage was 
recently increased.  He indicated that he experienced 
heartburn, regurgitation, and vomiting.  He explained that 
his weight fluctuated, but that he was not on a restricted 
diet.

Analysis

I.  GERD

The RO evaluated the Veteran's GERD as noncompensably 
disabling by analogy to 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Under that code, the maximum schedular rating of 60 
percent is warranted when there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity. 

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease. 38 C.F.R. § 4.112.

The record shows that the only consistent symptoms report by 
the Veteran to both his treating and examining clinicians are 
epigastric distress and pyrosis.  The Board notes that he 
only reports additional symptoms of regurgitation and chest 
pain when he is being examined for compensation purposes.  
Extending reasonable doubt to the Veteran, the Board finds 
that his disability is productive of epigastric distress with 
pyrosis, regurgitation and substernal chest pain.  
Accordingly, a 10 percent evaluation is warranted for his 
service-connected gastrointestinal disability.  The Board 
finds, however, that an evaluation in excess of 10 percent is 
not warranted.

In this regard, a 30 percent evaluation requires not only 
pyrosis, regurgitation and substernal chest pain, but 
dysphagia as well.  The Veteran does not contend, and the 
record does not show, that he experiences dysphagia.  
Moreover, even assuming he has dysphagia, the above symptoms 
must be productive of considerable impairment of health; the 
October 2007 examiner specifically noted that the Veteran was 
in normal health.  The Board also notes that there is no 
evidence of hematemesis, and the Veteran has consistently 
denied melena.  The October 2007 examiner noted the absence 
of anemia, which is supported by laboratory findings on file.  
In addition, the Veteran's weight, although lower at times 
than others, has been shown to fluctuate, and he in fact is 
considered obese and recommended for losing weight.  In any 
event, given his baseline weight of 200 pounds, based on 
service treatment records, he has not at any point 
demonstrated even minor weight loss.

In sum, the Veteran's symptoms warrant assignment of a 10 
percent, but not higher, evaluation for gastrointestinal 
disability.  38 C.F.R. § 4.3.

The Board has reviewed the records on file to determine if a 
higher rating could be assigned for a discrete period of 
time, but finds that at no point did the gastrointestinal 
disorder meet the criteria for a rating in excess of 10 
percent. 

II.  Onychomycosis

The RO evaluated the Veteran's onychomycosis as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  That code provides that dermatophytosis is to be 
rated as disfigurement of the head, face, or neck; as scars; 
or as dermatitis, depending on the predominant disability.  
In this case, given that the onychomycosis affects the toes, 
and does not involve scarring, the Board finds it is properly 
rated as dermatitis under Diagnostic Code 7806.  Under that 
code, a noncompensable rating is warranted if less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas are affected; and, no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted for at least 5 percent, but less than 20 
percent, of the entire body affected, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  

The evidence on file consistently shows that the 
onychomycosis is limited to a non-exposed area that 
encompasses less than 3 percent of the Veteran's body 
surface.  Moreover, the treatment for the disorder is limited 
to topical medication (Lamisil), and the Veteran neither 
contends, nor does the record show, that the Veteran requires 
systemic therapy for the disorder.  A compensable rating 
under Diagnostic Code 7806 clearly is not warranted.

The Veteran's onychomycosis results in toe pain.  The Board 
has accordingly considered whether a higher rating is 
warranted for either foot under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 for foot injuries.  Under that code, a 10 percent 
rating requires at least moderate foot injury.  The Board 
points out, however, that the Veteran clearly has a number of 
nonservice-connected foot disorders which affect his feet.  
In any event, none of the VA examiners even remotely 
suggested that the onychomycosis affected the structure or 
functioning of either foot.  Nor is there any competent 
evidence otherwise suggesting such an impact on functioning 
of the foot.  The Board therefore finds that the evidence 
does not even remotely suggest that the onychomycosis is 
productive of at least moderate disability to either foot.

In sum, the preponderance of the evidence is against a 
compensable evaluation for onychomycosis of the feet.   
38 C.F.R. § 4.3.

III.  Extraschedular consideration

The Board has also considered the application of extra- 
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The evidence of record is entirely devoid of any suggestion 
that either the gastrointestinal disorder or the 
onychomycosis has markedly interfered with the Veteran's 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  The 
Veteran contends that his onychomycosis is aggravated after 
standing at work for around 8 hours, but he does not contend 
that he has missed any work due to that disorder, or due to 
the gastrointestinal disability, and he has not contended 
that the disorders otherwise impacted on his employment.  The 
Board therefore finds that the impairment resulting from the 
Veteran's gastrointestinal disorder and onychomycosis is 
appropriately compensated by the currently assigned schedular 
rating.  See Thun v. Peake, 22 Vet. App, 111 (2008).  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to a 10 percent evaluation for gastrointestinal 
disability is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Entitlement to a compensable rating for onychomycosis is 
denied.


REMAND

The Veteran contends that he has a left hand disorder that 
originated in service.  He reports that he experiences 
symptoms including weak grip strength and pain in the hand.

The service treatment records document treatment in February 
2003 for pain in both arms.  At his discharge examination, he 
reported pain in both hands.   The post-service medical 
records do not refer to a diagnosed left hand disorder, but 
at his January 2009 hearing, he indicated that he still has 
left hand problems.

A VA examination or opinion is necessary where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, although there is no diagnosis of a 
left hand disorder, the Veteran has offered competent 
evidence of persistent symptoms of a disorder.  Moreover, he 
has indicated that the symptoms have persisted since the 
treatment in service for similar complaints.  Given the 
above, the Board finds that a VA examination of the Veteran 
is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements for an examination 
of the Veteran by an examiner with 
appropriate expertise to determine the 
nature and etiology of any left hand 
disorder.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  With respect to any left 
hand disorder identified, the examiner 
must opine whether it is at least as 
likely as not that such disorder is 
etiologically related to the Veteran's 
period of service.  The claims folders 
must be made available to the examiner 
for proper review of the medical history. 

2.  Thereafter, and after completing any 
additional indicated development, the 
issue of entitlement to service 
connection for left hand disability 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 





______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


